DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki (U.S. Publication No. 2016/0319726, hereinafter Otsuki) in view of Inoue et al. (U.S. Patent No. 6,412,333, hereinafter Inoue).
	With respect to Claim 1, Otsuki discloses an exhaust gas analysis apparatus [see fig 1 unless otherwise noted] comprising:
   a diluent gas supply path [L2] through which diluent gas flows;
   a dilution tunnel [10] configured to receive the diluent gas from the diluent gas supply path and receive sampling exhaust gas partially or wholly split from original exhaust gas that flows through a main flowpath [L1] and to output diluted exhaust gas by mixing the diluent gas and the sampling exhaust gas; [see para 27 for split from original exhaust gas]
   a collection part [L3] configured to receive a total amount of the diluted exhast gas from the dilution tunnel and to collect a measurement target component [particulate matter, para 24] in the diluted exhaust gas;

	Otsuki does not disclose a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path or that the split flow control mechamism uses the total flow rate of the original exhaust gas to change a split flow ratio.
	Inoue, see fig 1, discloses using a main exhaust flowmeter 3 and feeds the value to arithmetic controller 21 to more accurately control the apparatus and obtain more accurate exhaust analysis results.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Otsuki to have a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path and for the split flow control mechanism to use the total flow rate of the original exhaust gas to change a split flow ratio for the benefit of more accurate analysis, better regulation compliance and better control over the dilution of the exhaust gas.
	Further citations will refer to Otsuki unless otherwise noted.
	With respect to Claim 3, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 1, wherein in multiple phase intervals constituting a driving mode, the diluted exhaust gas flows to the collection part [L3] in common.  See para 48, 3 phases of driving modes.  
	With respect to Claim 4, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 1, wherein the driving mode has multiple phase intervals, weighting factors [.43/1/.57 para 48] are set for the respective phase intervals, and the split flow ratio control mechanism [20] is configured to change the split flow ratio in dependence on the weighting factors set for the respective phase intervals.  See para 49.

	With respect to Claim 6, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 5, wherein the cold start region has a first phase interval and a second phase interval, the hot start region has a third phase interval, a ratio among weighting factors respectively for the first phase interval, the second phase interval, and the third phase interval is set to a:1:(1 - a), and the split flow ratio control mechanism is configured to change the split flow ratio among the respective phase intervals so that a ratio among split flow ratios in the first phase interval, the second phase interval, and the third phase interval becomes 1/a:1:1/(1 - a).  Para 4 calls intervals as cold and hot, para 48 shows weighting factors, para 51 shows the ratio of split flow ratios as 43:100:57
	With respect to Claim 7, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 1, further comprising: the main flow path [para 27, unillustrated exhaust pipe] through which the original exhaust gas flows; a sampling flow path [L1] through which the sampling exhaust gas splitting from the original exhaust gas flows; a diluted exhaust gas flow path [from L3 to dilution exhaust gas exit] that is a flow path after merger of the sampling flow path and the diluent gas supply path.
	With respect to Claim 8, the combination of Otsuki and Inoue discloses the exhaust gas analysis apparatus according to claim 7, wherein the split flow ratio control mechanism comprises: a first flowmeter [FV1] that measures a flow rate of the diluent gas flowing through the diluent gas supply path; a flow rate control valve [V; para 36 shows valve V controlled by 21] that is provided in the diluent 
	With respect to Claim 9, the combination of Otsuki and Inoue disclose the exhaust gas analysis apparatus according to claim 8, wherein the split flow ratio control mechanism further comprises: a pump [P] provided in the diluted exhaust gas flow path [L3 to diluted exhaust gas exit]; and a controller [21, para 37] that controls the pump so that the flow rate of the diluted exhaust gas flowing through the diluted exhaust gas flow path becomes constant at a predetermined flow rate.
	The combination of Otsuki and Inoue does not disclose using a different controller for the pump and the flow rate control valve.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that you could replace the combination of Otsuki and Inoue’s single controller that controls a pump and a valve with two controllers independently controlling the pump and the valve for the benefit of easily replacing failed parts.
	With respect to Claim 10, the combination of Otsuki and Inoue disclose an exhaust gas analysis system further comprising: the exhaust gas analysis apparatus according to claim 1; and an analysis part that analyzes the measurement target component collected by the collection part.  Figure 3, final two steps measure the mass of particulate matter collected by the collection part [filter] and calculates the 
	With respect to Claim 11, Otsuki discloses an exhaust gas analysis method using an exhaust gas analysis apparatus comprising a diluent gas supply path [L2] through which diluent gas flows, a dilution tunnel [10] configured to the diluent gas from the diluent gas supply path and receive sampling exhaust gas partially or wholly split from original exhaust gas [see para 27 for split from original exhaust gas], and a collection part [L3] configured to receive the diluted exhaust gas from the dilution tunnel and to collect collects a measurement target component [particulate matter] in the diluted exhaust gas, the exhaust gas analysis method comprising: introducing a total amount of the diluted exhaust gas from the dilution tunnel to the collection part; and during a test of a vehicle or a part of the vehicle, changing and controlling a split flow ratio upstream [amount of dilution air introduced via V is both upstream the dilution tunnel 10 and changes the split flow ratio by affecting the flow rate of the sampling gas] of the dilution tunnel in accordance with a vehicle driving mode set in compliance with a predetermined regulations, wherein the split flow ratio is a ratio of a split flow rate of the sampling exhaust gas to a total flow rate of the original exhaust gas. 
	Otsuki does not disclose a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path or that the split flow control mechamism uses the total flow rate of the original exhaust gas to change a split flow ratio.
	Inoue, see fig 1, discloses using a main exhaust flowmeter 3 and feeds the value to arithmetic controller 21 to more accurately control the apparatus and obtain more accurate exhaust analysis results.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Otsuki to have a main flowmeter that measures the total flow rate of the original exhaust gas flowing through the main flow path and for the split flow control mechanism to use .

	
Response to Arguments
Applicant's arguments filed 02 March 2022 have been fully considered but they are not persuasive. 	
	Applicant’s arguments seem to revolve around Qm/Qd being constant.  See page 7.  However the figure used includes elements not present in Otsuki.  Qm/Qd being constant is not shown in Otsuki.
	On page 8 second paragraph, the applicant states “If split flow ratio r=QM/Qd is not constant and Q11:Q12:Q13=43:100:57 is achieved, measurement cannot satisfy the weighting of CFR 1066. This is because diluted exhaust gas at each driving mode would include different amounts of exhaust gas. Therefore, Otsuki must maintain the split flow ratio r constant.”  However the Q11:Q12:Q13=43:100:57 are the weights, chosen in accordance to CFR 1066.  See para 46 and 48.  Furthermore the ratio of exhaust gas sent through the filter to exhaust gas sent through the bypass is invariant with respect to the ratio of the flow rate of exhaust gas through L1 to the flow rate of the original exhaust gas.  In Otsuki, the two factors that determine how much of the exhaust gas is siphoned off from the original tail pipe is solely determined by the flow rate of the dilution air, and the operation of the pump P.  
	On page 9, last paragraph, the applicant argues “The split flow ratio of Otsuki is not so controlled as each of the split flow ratios at each driving mode is not in compliance with CFR1066. Thus, controlling the split flow ratio to a different value at each driving mode is completely different from the unintentional changing of Otsuki.”  There is no indication that Otsuki fails to comply with CFR 1066.  Paragraphs 46-48 indicate that the ratios change with different running modes in order to comply with CFR 1066.  Applicant’s previous argument even relied upon Otsuki complying with CFR 1066.  The .  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication 2014/0216132 shows another example of changing a split flow ratio by changing the flow rate of dilution gas.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                 
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855